DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11009177.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 11009177 and the instant application teach first & second plates; a vacuum space; a thermal insulator; first, second, & third supports each comprising first & second support plates and a bar; a seating rib, and an insertion groove. Thus, the invention of claims 1-20 in U.S. Patent No. 11009177 is in effect a species of the generic invention of claims 1-16. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-16 are anticipated (fully encompassed) by claims 1-20 of U.S. Patent No. 11009177, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-20. 
Claims 1-16 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11378223.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 11378223 and the instant application teach first & second support plates and a bar; a seating rib, and an insertion groove. Thus, the invention of claims 1-18 in U.S. Patent No. 11378223 is in effect a species of the generic invention of claims 1-16. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-16 are anticipated (fully encompassed) by claims 1-18 of U.S. Patent No. 11378223, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-18.   
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Regarding claim 6, this claim appears to be intended as a dependent claim, but fails to specify the claim from which it depends.  Clarification is required.  For examination purposes, the examiner is considering this claim to depend from claim 1.  
Claim Rejections - 35 USC § 102
Claim(s) 1-2 & 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (20130105494).  
Regarding claims 1, 7, 10, & 12, Jung teaches a vacuum adiabatic body (1) comprising: a first plate (110) that defines at least a portion of a first side of a wall adjacent to a first space; a second plate (120) that defines at least a portion of a second side of the wall adjacent to a second space; a vacuum space (130) provided between the first plate and the second plate; a support (150, 160, 170) including support plates (160, 170) that maintain a distance between the first plate and the second plate; and a thermal insulator (210, 220) including at least one radiation resistance sheet (210, 220) provided in the vacuum space between the support plates to reduce heat transfer between the first plate and the second plate, wherein the support plates include a first support plate (160) that supports the first plate and a second support plate (170) that supports the second plate, and an area of the second support plate is greater than or equal to an area of the first support plate.1  
Regarding claim 2, Jung teaches a virtual line between an edge of the first support plate (160) and an edge of the second support plate (170) extends at an angle of 45 degrees with respect to the second support plate (implied by Fig. 1).  
Regarding claims 6, 9, 11, & 13, Jung teaches an edge of at least one (170) of the support plates (160, 170) that extends past (implied by Fig. 1) the radiation resistance sheet (210, 220).
Regarding claims 7, 10, & 12, Jung teaches two or more supports (i.e., supports for the top & side walls of the vacuum adiabatic body (1)) that contact each other to maintain a volume of the vacuum space; and at least one bar (150) connecting the first (160) & second (170) support plates, the bar maintaining a distance between the first support plate and the second support plate (Figs. 2 & 10), and wherein the supports include a first support (150, 160, 170 for side wall) and a second support (150, 160, 170 for top wall), and a first end of a first side of the first support comes into contact with the first support plate of the second support (implied by Fig. 1).  
Regarding claim 8, Jung teaches a first end of the first side of the first support (150, 160, 170 for side wall) that includes a first end of the first support plate (160) of the first support and a first end of the second support plate (170).
Regarding claim 10, Jung teaches a first end of a first side of a first support (150, 160, 170 for side wall) comes into contact with a first end of a first side of a second support (150, 160, 170 for top wall) (implied by Fig. 1).
Regarding claim 12, Jung teaches first (150, 160, 170 for one side wall), second (150, 160, 170 for other side wall), and third (150, 160, 170 for top wall) supports, and the first and second supports contact the first support plate of the third support (implied by Fig. 1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 As shown in Fig. 1, the second plate (120) has a larger area than the first plate (110).  Moreover, it is reasonable to conclude that the first (160) and second (170) support plates are coextensive with the first (110) and second (120) plates, respectively, since otherwise, the edges of the first & second plates would not be adequately supported, leading to the formation of weak points at the corners of the vacuum adiabatic body (1).  Consequently, it is also reasonable to conclude that the second support plate (170) has a greater area than the first support plate (160).